ORDER

PER CURIAM.
Appellants Lonnie and Linda Lipe appeal the judgment granting title to a portion of their land by adverse possession to respondents Harold and Dorothy Meyer.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).